Citation Nr: 0627992	
Decision Date: 09/07/06    Archive Date: 09/12/06

DOCKET NO.  05-07 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina




THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD). 




ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel






INTRODUCTION

The veteran served on active duty from November 1965 to 
August 1967. 

This matter comes to the Board of Veterans Appeals (Board) 
from an August 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, which granted service connection for PTSD and 
assigned a 30 percent rating effective September 2003.

The issue of entitlement to a total rating based on 
individual unemployability due to service-connected 
disability has been reasonably raised by the record and is 
referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that there are discrepancies regarding the 
level of severity of the veteran's PTSD in reviewing the 
private medical reports of record and the VA examinations 
reports, to include the veteran's global assessment of 
functioning (GAF) scores.  The Board finds that the veteran 
should be afforded a new examination in order to resolve the 
discrepancies in the medical reports and in compliance with 
VA's duty to assist.  See Snuffer v. Gober, 10 Vet. App. 400 
(1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 
11-95 (1995).

Further, the Board also observes that in a September 2003 
private medical statement, the examiner indicated that the 
veteran was unemployable due to his service-connected PTSD 
although the veteran was apparently employed at the time.  On 
remand, the RO should obtain relevant records relating to the 
veteran's recent employment. 

Also, during the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  Since this 
case is being remanded, a VCAA letter complying with 
Dingess/Hartman should be sent to the veteran.  

As well, this remand with afford the RO an opportunity to 
review additional medical evidence submitted to directly to 
the Board in March 2006 without a waiver of initial RO 
consideration.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the VCAA 
and subsequent interpretive authority.  See, 
e.g., Pelegrini v. Principi, 18 Vet. App. 112 
(2004); VAOPGCPREC 7-2004 (July 16, 2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  A notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) must:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; 
(2) inform the claimant about the 
information and evidence that VA will seek 
to provide; 
(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and 
(4) request that the claimant provide any 
evidence in the claimant's possession that 
pertains to the claim.

2.  Obtain information from the veteran 
regarding his employment since 2003, and 
then with the veteran's assistance obtain 
any relevant records from the employers 
regarding the circumstances of the 
veteran's employment.

3.  Schedule the veteran for a VA 
psychiatric examination.  The claims file 
must be made available to the examiner 
and the examiner should indicate in 
his/her report whether or not the claims 
file was reviewed.  Any indicated tests 
should be accomplished.  The VA 
psychiatric examiner should be provided a 
copy of the rating criteria for 
Diagnostic Code 9411.  The psychiatric 
examiner should be asked to provide 
detailed findings of the exact current 
manifestations of the veteran's PTSD in 
relation to the appropriate rating 
criteria.  The examiner should address 
the discrepancies with regard to the 
level of severity of the veteran's PTSD 
as shown on the prior VA examination 
reports and the private medical reports 
of record.  A rationale for any opinion 
expressed should be provided.  

4.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record to include the private 
medical evidence of record submitted 
directly to the Board in March 2006.  If 
any issue remains denied, the veteran 
should be provided with a supplemental 
statement of the case as to any issue 
remaining on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2005),only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2005).

